      Case 4:20-cv-03745 Document 1 Filed on 11/02/20 in TXSD Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 MELANIE GRAY-WATSON                           §
                                               §
                 Plaintiff,                    §
                                               §           CAUSE NO: ______
 v.                                            §
                                               §           JURY
 REMINGTON COLLEGE, and                        §
 BONNIE DELASHMIT in her individual            §
 capacity                                      §
           Defendants.                         §



                    PLAINTIFF’S ORIGINAL COMPLAINT
______________________________________________________________________________

        NOW COMES PLAINTIFF, Melanie Gray-Watson, and complains of Defendants,

 Remington College and Bonnie Delashmit, in her individual capacity, and would

 respectfully show the Court as follows:

                                            I.
                                      INTRODUCTION

       1.     This is an action for violation of Title VII of the Civil Rights Act, as amended, 42

U.S.C. § 1981, the Texas Commission on Human Rights Act and the Family Medical Leave Act

(FMLA).

       2.     All conditions precedent to filing this cause of action have been met.

       3.     This action seeks equitable relief, actual damages, compensatory damages,

liquidated damages, and attorney’s fees, taxable costs of court, and post-judgment interest for

Defendans’ willful violation of the FMLA.

       4.     Ms. Gray-Watson demands a jury trial on all issues that may be tried to a jury.
      Case 4:20-cv-03745 Document 1 Filed on 11/02/20 in TXSD Page 2 of 6




                                           II.
                                 VENUE AND JURISDICTION

       5.      The Court has federal question jurisdiction over the lawsuit because some or all of

the underlying action(s) involve a federal question.

       6.      Venue is proper in the Southern District of Texas under 28 U.S.C. § 1441(a).

                                               III.
                                             PARTIES

       7.      Plaintiff, Melanie Gray-Watson, is a former employee of Remington College and

a resident of Pearland, Harris County, Texas.

       8.      Defendant, Remington College, is doing business in Texas, and may be served

with process by serving its registered agent, CT Corporation System, 1999 Bryan St., Ste 900,

Dallas Texas 75201-3136.

       9.      Defendant, Bonnie Delashmit, is a Senior Vice President of Remington College.

Ms. Delashmit may be served with process at her residence at 8375 Belmor Lakes, Olive Branch

MS., 38654, her place of employment, or anywhere she may be found.

       10.     Whenever in this Complaint it is alleged that Defendant Remington College

committed any act or omission, it is meant that the Defendant’s officers, directors, vice-principals,

agents, servants, or employees committed such act or omission and that at the time such act or

omission was committed, it was done with the full authorization, ratification or approval of

Defendant, or was done in the routine normal course and scope of employment of the Defendant’s

officers, directors, vice-principals, agents, servants, or employees.

                                           IV.
                                  FACTUAL BACKGROUND

       11.     Ms. Gray-Watson was hired on August 9, 2017, as the Director of Admissions for

Remington College’s Memphis campus.
      Case 4:20-cv-03745 Document 1 Filed on 11/02/20 in TXSD Page 3 of 6




       12.    On or around April 19, 2018, Ms. Gray-Watson was approached to see if she would

be interested in moving to Houston as the Director of Admissions and Assistant Director of

Campus Administration (DCA) of Remington College’s Houston Southeast campus.

       13.    Ms. Gray-Watson accepted the offer to move to Houston with an anticipated start

date of May 29, 2018.

       14.    On June 5, 2018, within days after Ms. Gray-Watson moved to Houston, the former

DCA of the Houston Southeast campus resigned.

       15.    On June 6, 2018, Todd Zvaigzne, Remington College’s Houston Southeast

Campus’ Regional Vice President at the time, promoted Ms. Gray-Watson to the DCA position.

       16.    According to Defendants, on May 15, 2019, although Ms. Gray-Watson was never

informed of any issues with her performance, Bonnie Delashmit, the College’s Senior Vice

President of Educational Support and Campus Administration, who was also serving as the

Houston Southeast Campus’ Regional Vice President at that time, demoted Ms. Gray-Watson back

to the Assistant DCA position.

       17.    Ms. Gray-Watson was replaced by Jarod Held (Caucasian male) as the new DCA

of the Houston Southeast campus.

       18.    Defendants claim the demotion occurred on May 15, 2019; however, Ms. Gray-

Watson was not notified of the decision at that time. Instead, Ms. Watson-Gray was told Mr. Held

was just on campus to help.

       19.    On May 30, 2019, Ms. Gray-Watson complained to Ms. Delashmit that she felt she

was being targeted and discriminated against.

       20.    A couple days later, on June 3, 2019, Ms. Gray-Watson requested intermittent leave

under the Family and Medical Leave Act (FMLA).
      Case 4:20-cv-03745 Document 1 Filed on 11/02/20 in TXSD Page 4 of 6




       21.     On June 10, 2019, within days of her complainant of discrimination and request for

leave under the FMLA, Mr. Held changed the name plate outside Ms. Gray-Watson’s office, with

a new title of Assistant DCA, and asked her to update her signature. This was the first time Ms.

Gray-Watson learned of her demotion.

       22.     On August 30, 2019, Ms. Gray-Watson filed her Charge of Discrimination with the

Equal Employment Opportunity Commission.

       23.     Remington College submitted its response to the Charge of Discrimination on

October 8, 2019.

       24.     In their response, Defendants claimed for the first time that Ms. Gray-Watson was

demoted because she did not have a bachelor’s degree.

       25.     Defendant was aware that Ms. Gray-Watson did not have her bachelor’s degree

when they hired her, asked her to transfer to Houston and subsequently promoted her to the DCA

position.

       26.     On November 21, 2019, shortly after she complained of discrimination, Defendants

terminated Ms. Gray-Watson’s employment.

                                              V.
                                 FIRST CLAIM FOR RELIEF
                          (Interference with Right Under the FMLA)

       27.     Ms. Gray-Watson incorporates by reference all the foregoing allegations in each of

the paragraphs above as fully set forth herein.

       28.     Remington College is an employer and Ms. Gray-Watson was an employee as those

terms are defined by Title VII, 42 U.S.C. § 1981, TCHRA and the FMLA.

       29.     Bonnie Delasmit, in her individual capacty as Senior Vice President, is an employer

and Ms. Gray-Watson was an employee as those terms are defined by the the FMLA.
      Case 4:20-cv-03745 Document 1 Filed on 11/02/20 in TXSD Page 5 of 6




       30.     The FMLA prohibits an employer from retaliating against an employee for

exercising his or her rights under the FMLA.

       31.     Ms. Gray-Watson was an eligible employee and protected under the FMLA.

       32.     Ms. Gray-Watson suffered adverse employment actions because she exercised her

rights under the FMLA.

       33.     By its conduct, Defendants knowingly and willfully retaliated against, and

interferred with, Ms. Gray-Watson’s lawful entitlement to leave under the FMLA; thus, denying

her right to leave under the FMLA.

                                             VI
                             SECOND CLAIM FOR RELIEF
             (Discrimination under Title VII, 42 U.S.C. § 1981 and the TCHRA)

       34.     By its conduct, Defendant Remington College, knowingly and willfully

discriminated against Ms. Gray-Watson based on her race and gender, and retaliated against her

because of her participation in activities protected by Title VII of the Civil Rights Act, 42 U.S.C.

§ 1981, and the Texas Commission on Human Rights Act.

       35.     Ms. Gray-Watson has been damaged because of the discrimination and/or

retaliation and is entitled to all remedies enumerated under all applicable statutes.

       36.     Further, Defendant acted with malice or, in the alternative, with reckless

indifference to the statutorily protected rights of Ms. Gray-Watson.

       37.     Defendant’s discriminatory actions have caused Ms. Gray-Watson to suffer

emotional distress and loss of wages, both in the past and in the future.

                                               VII.
                                              Damages

       38.     Each allegation contained in the foregoing paragraphs are re-alleged as if fully re-

written herein and incorporated by reference.
       Case 4:20-cv-03745 Document 1 Filed on 11/02/20 in TXSD Page 6 of 6




        39.     Defendants’ unlawful acts give rise to the following damages: back pay,

compensation for lost future pay; compensatory damages, punitive damages, benefits in the past

and the future, costs, expert witness fees, attorneys’ fees, and pre- and post-judgment interest as

allowed by law.

        WHEREFORE, PREMISES CONSIDERED, PLAINTIFF prays for:

        Actual damages; Compensatory damages; Costs of court; Pre-and post-judgment interest

at the maximum rate allowed by law; reasonable and necessary attorneys’ fees; and such other and

further relief, both general and special, at law or in equity, to which Plaintiff may be justly entitled.




                                                Respectfully submitted,


                                                /s/ David Manley
                                                David J. Manley
                                                Texas State Bar No. 24001593
                                                S.D. Tex. Bar No. 24301
                                                820 Gessner Road, Suite 1710 Suite 1000-211
                                                Houston, Texas 77024
                                                Phone: (281) 687-6889
                                                manley@coveler.com


                                                ATTORNEY FOR PLAINTIFF MELANIE GRAY-
                                                WATSON
